DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 1/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 8-11, 20, 22 and 25 have been amended.  Claims 5, 17, 19, 21, 23 and 24 have been cancelled.  Claims 27 and 28 are newly added.  Accordingly, claims 1-4, 6-16, 18, 20, 22 and 25-28 remain pending in the application.  Claims 8-16, 18, 20 and 22 stand withdrawn from further consideration, without traverse.  Claims 1-4, 6, 7 and 25-28 are currently under examination.

Information Disclosure Statement
	The IDS dated 12/8/2021 has been considered.  A signed copy is enclosed herewith. 

Withdrawn Rejections
	Applicant’s amendment renders the objections of claim 1 regarding “Cº”, “the bioabsorbable organic polymer” and “porous composite material” and the objection of claims 2-4 moot.  Specifically, the claim has been amended per the examiner’s suggestions.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejection of claims 1-7, 25 and 26 under 35 USC 112(b) moot.  Specifically, the claim has been amended to include “modified” in the 1st line of claim 1 which remedies the indefinite issue.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejections of claims 3-5 under 35 USC 112(d) moot.  Specifically, claims 3 and 4 have been amended to replace “comprising” with “is” and claim 5 has been cancelled.  Thus, said rejections have been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 103 over Roeder moot.  The claims have been amended to require immersing the porous composite material into a fluid and/or heating at 25-40ºC and following the immersing and/or heating step, squeezing the porous composite material.  Roeder does not teach the steps in the correct order.  Specifically, Roeder teaches the squeezing step first and then immersing the composite.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 103 over Roeder in view of Kamakura moot.  The claims have been amended to require immersing the porous composite material into a fluid and/or heating at 25-40ºC and following the immersing and/or heating step, squeezing the porous composite material.  Roeder does not teach the steps in the correct order and Kamakura does not remedy the deficiency.  Specifically, Roeder teaches the squeezing step first and then immersing the composite.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 103 over Roeder in view of Roeder 2 moot. The claims have been amended to require immersing the porous composite material into a fluid and/or heating at 25-40ºC and following the immersing and/or heating step, squeezing the porous composite material.  Roeder does not teach the steps in the correct order and Roeder 2 does not remedy the deficiency.  Specifically, Roeder teaches the squeezing step first and then immersing the composite.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 103 over Shikinami moot.  Specifically, Shikinami is silent to the newly added limitation “a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Shikinami in view of Johnson (see New Rejections below).

	Applicant’s amendment renders the rejection under 35 USC 103 over Shikinami in view of Kamakura moot.  Specifically, the references are silent to the newly added limitation “a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Shikinami in view of Johnson and further in view of Kamakura for claim 26 only (see New Rejections below).

	Applicant’s amendment renders the rejection under 35 USC 103 over Shikinami in view of Roeder 2 moot.  Specifically, Shikinami is silent to the newly added limitation “a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone”.  Shikinami and Roeder 2 are also silent to applying a force of 0.5-100 N in the context of a syringe. Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Shikinami in view of Johnson and further in view of Vo (see New Rejections below).

Maintained Objections
Claim Objections
Claim 1 stands objected to because of the following informalities:  The claimed method recites steps I, II, and III, however there are 4 different steps (i.e., providing, immersing, squeezing, releasing).  For improved readability and consistency, it is suggested that the method steps are labeled A, B, C and D or I, II, III, and IV, are all indented the same, and the phrase, “and wherein the method further comprises:” is deleted.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the claim has been amended as suggested in order to overcome the objections.  Remarks, page 7.
In response, it is respectfully submitted that while Applicant attempted to correct the issue, the amendment did not fully address the issue.  The claimed method recites steps I, II, and III, however there are 4 different steps (i.e., providing, immersing, squeezing, releasing). For improved readability and consistency, it is suggested that the method steps are labeled A, B, C and D or I, II, III, and IV, are all indented the same, and the phrase, “and wherein the method further comprises:” is deleted.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said objection is maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:

Claim Objections
Claim 1 is objected to because of the following informalities: 
At lines 6-7 of the claim, the claim recites, “a poly-L-lactide, co-ε-caprolactone copolymer”. There is a typographical error in the limitation.  It is suggested that the limitation is replaced with “a poly-L-lactide-co-ε-caprolactone copolymer”.
At lines 12-13 of the claim, the claim recites, “wherein a width of the channels is at least 5 µm”.  To improve the readability and clarity of the claim it is suggested that “a” is replaced with “the”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shikinami (EP 1932550 A1, June 18, 2008, hereafter as “Shikinami”) in view of Johnson et al. (US 2009/0062821 A1, Mar. 5, 2009, hereafter as “Johnson”).
The instant invention is drawn to a method for producing a modified porous composite material, the method comprising: providing a porous composite material comprising a biodegradable and bioabsorbable organic polymer having bioactive particles dispersed therein, wherein an overall porosity of the composite material is 60-80%, an average pore size is 200-500 µm, and a content of the bioactive particles in the composite material is 50-80% by weight, wherein the biodegradable and bioabsorbable organic polymer is a poly-L-lactide-co-e-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone, wherein the bioactive particles are selected from the group consisting of bioceramic particles, bioactive glass particles, and combinations thereof, wherein at least 50% of pores of the composite material are connected to each other by channels, wherein a width of the channels is at least 5 pm, and wherein the method further comprises: (I) immersing the porous composite material into a fluid and/or heating at 25-40 ºC, (II) following the immersing and/or hearing, squeezing the porous composite material by subjecting the porous composite material to an external force, and (III) releasing the external force.
Regarding instant claim 1, Shikinami teaches a porous composite material  for the purpose of regenerating/repairing bony tissue defects comprising a biodegradable and bioabsorbable polymer containing bioactive bioceramic particles dispersed therein and method of making thereof (abstract; [0001], [0003] and [0025]).  Shikinami teaches that the composite has a preferred porosity of 60-80% ([0016]) and a preferred proportion of interconnected voids being 60% or higher, or 70% or higher ([0017]).  Shikinami teaches void diameters of 40-600 microns and a preferred average void diameter of 100-300 microns ([0018]).  Shikinami teaches the particular biodegradable and bioabsorbable polymer, a copolymer of lactic acid and caprolactone ([0020]).  Shikinami teaches that the bioceramic particles are present in an amount of 40-90% ([0023]).  Shikinami further teaches immersing the composite material into a solvent (fluid) and compressing or applying pressure (squeezing) to said composite ([0036]).  It is noted that the instant claims do not require that the composite is removed from the fluid prior to the squeezing step and as such Shikinami’s teaching of immersing while applying pressure (squeezing) to the composite reads on the claims as they are currently written.
Regarding the limitation, “releasing the external force”, Shikinami does not explicitly teach said step.  However, Shikinami does teach compressing or applying pressure to the composite and then performing other steps such as removing the solvent (Example 2) and is intended to be implanted into a subject ([0002]-[0003]) which implies that the external force is removed once the compression/pressure step is completed such that it can be utilized for the intended purpose of implantation.  Thus, Shikinami implicitly teaches said step of releasing the external force.
Regarding the limitation, “width of the channels is at least 5 microns”, Fig. 1 illustrates interconnected pores/voids that create channels/an interconnected network.  Shikinami, as discussed above, also teaches that the pore sizes are about 40-600 microns.  Thus, multiple pores of 40-600 microns connected in series would necessarily yield channels that are at least 5 microns in width.  Thus, Shikinami meets said limitation.
Shikinami is silent to the particular particle percentage of 50-80%, however, as discussed above, Shikinami teaches that the particles are included in an amount of 40-90% ([0023]).  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle concentration in Shikinami by way of routine experimentation and arrive at a particle percentage of 50-80% with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Shikinami teaches the general conditions of the claim (i.e., 40-90% particles) and it is not inventive to discover the optimum or workable ranges within a disclosed range.  Furthermore, a prima facie case of obviousness exists because the claimed range lies inside the range disclosed by the prior art.
Shikinami is silent to a particular embodiment comprising a copolymer of lactic acid and caprolactone.  MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular polymer material, a copolymer of lactic acid and caprolactone with a reasonable expectation of success because Shikinami teaches that a copolymer of lactic acid and caprolactone is a suitable polymer for the intended purpose of forming the polymeric matrix of the porous composite.  
Shikinami is silent to the particular copolymer of lactic acid and caprolactone, poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone.
Johnson teaches a porous composite scaffold comprising a biopolymer and a ceramic material for the repair and/or regeneration of tissue for orthopedic purposes (abstract; [0007] and [0029].  Johnson teaches the particular polymer material, a biodegradable and elastomeric polymeric material, a copolymer of L-lactide and ε-caprolactone and ratios of ε-caprolactone to lactide of from about 95:5 to about 85:15, desirably from about 35:65 to about 65:35, and more desirably from 45:55 to 30:70 ([0028] and [0030]). Johnson also teaches that it is generally desirable to select the polymeric material to facilitate the timely degradation and removal of the support structure in the body environment ([0028]).  Johnson further teaches that elastomeric copolymers are particularly useful in the support structure to provide the desired amount of flexibility and resiliency ([0030]).  
The references are both drawn to porous scaffolds comprising a polymer and a ceramic material for the repair/regeneration of tissue for orthopedic purposes, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a copolymer of L-lactide and ε-caprolactone having ratios of ε-caprolactone to lactide of from 45:55 to 30:70 with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the prior art teaches its suitability for the intended purpose of a porous scaffold material for the repair/regeneration of tissue (MPEP 2144.07).  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of lactide to caprolactone by way of routine experimentation in order to arrive at a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Johnson teaches the general conditions of the claim (i.e., ratios of ε-caprolactone to lactide of from 45:55 to 30:70) and it is not inventive to discover the optimum or workable ranges within a disclosed range.  Furthermore, a prima facie case of obviousness exists because the claimed range lies inside the range disclosed by the prior art.  A skilled artisan would have also been motivated to do so because Johnson teaches that modifying the ratios of caprolactone to lactide effectively influence the degradability, flexibility and resiliency of the scaffold material allowing for a tailored and optimal degree degradability, flexibility and resiliency desired in the scaffold.
Regarding instant claim 2, Shikinami teaches immersing the composite into a volatile solvent such as an alcohol, e.g., methanol, ethanol or isopropanol ([0025] and [0036]).
Regarding instant claim 6, Shikinami teaches the particular bioceramic particles, uncalcined and unsintered hydroxyapatite, uncalcined and unsintered calcium phosphate, dicalcium phosphate hydrate, β-tricalcium phosphate, tetracalcium phosphate, octacalcium phosphate ([0021]).
Regarding instant claim 25, Shikinami is silent to a particular embodiment comprising β-tricalcium phosphate particles.  However, as discussed above, Shikinami teaches β-tricalcium phosphate particles as a suitable bioceramic component as well as a preferred bioceramic component of the porous composite for their bioactive and bone conductivity properties ([0021]).  MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular ceramic particles, β-tricalcium phosphate particles with a reasonable expectation of success because Shikinami teaches that said beta-tricalcium phosphate particles are a suitable bioceramic particle material for imparting bioactivity and bone conductivity ([0021]).
Regarding instant claim 27, Shikinami teaches immersing the composite material into a solvent (fluid) ([0036]).
Thus, the combined teachings of Shikinami and Johnson render the instant claims prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shikinami (EP 1932550 A1, June 18, 2008, hereafter as “Shikinami”) in view of Johnson et al. (US 2009/0062821 A1, Mar. 5, 2009, hereafter as “Johnson”), as applied to claim 1 above, and further in view of Vo et al. (“The Biomechanics and Optimization of the Needle-syringe System for Injecting Triamcinolone Acetonide into Keloids”, Journal of Medical Engineering, 2016, pp. 1-8; hereafter as “Vo”).
	The instant invention is described above.
	Shikinami and Johnson teach the elements discussed above.  Shikinami specifically teaches applying a pressure to a syringe ([0036]).
	Shikinami and Johnson are silent to an external force of 0.5-100 N.
	Vo teaches that an applying pressure on a syringe is conventionally performed with the thumb pushing on the plunger while the ipsilateral index and middle fingers are used to stabilize the syringe flanks. In this particular position, the average maximum force that can be generated is 79.8 N (males: 95.4 N, females: 64.1 N) (page 1, right col.).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed force range in the invention of Shikinami/Johnson as suggested by Vo with a reasonable expectation of success because Vo teaches the amount of typical force that is need to apply pressure on a syringe.  A skilled artisan would have reasonably expected employing a typical external force needed for a syringe on the composite of Shikinami/Johnson.
Thus, the combined teachings of Shikinami, Johnson and Vo render the instant claim prima facie obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shikinami (EP 1932550 A1, June 18, 2008, hereafter as “Shikinami”) in view of Johnson et al. (US 2009/0062821 A1, Mar. 5, 2009, hereafter as “Johnson”), as applied to claim 1 above, and further in view of Kamakura et al. (US 2017/0290891 A1, Apr. 8, 2016, hereafter as “Kamakura”).
The instant invention is described above.
	Shikinami and Johnson teach the elements discussed above.  
	Shikinami and Johnson are silent to “wherein the bioactive particles are granular”.
Kamakura teaches a porous composite for bone regeneration comprising calcium phosphate and bioabsorbable polymers such as polylactic acid (abstract; [0075]). Kamakura also teaches granular calcium phosphate particles ([0043], [0083] and [0086]).
The references are drawn to porous composites comprising calcium phosphate particles and resorbable polymers for the purpose of treating tissue defects, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include bioceramic granules in the composite of Shikinami/Johnson as suggested by Kamakura with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Kamakura teaches that including calcium phosphate (bioceramic) granules into a bone defect composite is effective in providing bioactive, bone conductive and biocompatible properties in an implantable composite for the purpose of bone regeneration ([0007] and [0021]).
Thus, the combined teachings of Shikinami, Johnson and Kamakura render the instant claim prima facie obvious.

Allowable Subject Matter
Claims 3, 4 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Shikinami, discussed above, teaches immersing the porous composite into a fluid containing an alcohol ([0025] and [0036]), but does not teach the particular fluids, water, saline or a body fluid (see instant claims 2-4).  Shikinami also teaches heating ([0036]), however, at temperatures outside of the claimed range of 25-40ºC (see instant claim 1).  
JP 2009 136652 A (of record) teaches a porous composite and the steps of heating and squeezing however ‘652 teaches a temperature range of 55-70ºC ([0008] and [0035]) which is outside of the claimed range of 25-40ºC (instant claim 1).
It is also noted that Kamakura (of record) was previously relied upon for the teaching of immersing a porous composite in blood or saline prior to implantation.  However, the immersion step of Kamakura is not comparable to or combinable with another reference, such as Shikinami, because the immersion step of Shikinami is for the purpose of molding the composite and fusing the fibers of the composite to one another ([0025]) whereas the immersion step of Kamakura is after the composite of Kamakura is formed but prior to implantation.
Thus, the prior art does not teach or suggest a) immersing the material in the particular fluids, water, saline or a body fluid or b) heating at 25-40ºC.
In order to place the claims in condition for allowance, it is suggested that claim 1 is amended to either include the particular fluids, water, saline and a body fluid OR require heating at 25-40ºC by replacing “and/or” in line 14 with “and” (e.g., instant claim 28).
	
Conclusion
All claims have been rejected or objected; no claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617